Howell, J.,
dissenting. The bill of exceptions to the refusal of the judge to hear defendant’s counsel in asking for “a more explicit charge of the character of the circumstantial evidence, which was entitled to consideration by the jury,” does not show what the. desired, additional charge was, nor in what the charge given was defective, and, therefore, does not enable us to determine whether the request of defendant’s counsel should have been granted, even conceding that he was entitled to make the request at the time he desired to make it.
The simple fact that the judge refused to listen to him does not prove that what he wanted should have been granted, nor that the charge given was imperfect or wrong.
I think the defendants are not in a position to obtain any aid from ■ this court.